UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) PO Box 181978, Coronado, California92178 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code:(619) 522-0100 Date of fiscal year end:March 31, 2013 Date of reporting period:July 1, 2011 – June 30, 2012 Item 1.Proxy Voting Record During the twelve month period ended June 30, 2012, no companies in which the registrant held voting securities solicited the registrant’s vote on any matter. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Pacific Corporate Group Private Equity Fund By:/s/Christopher J. Bower Christopher J. Bower President/Principal Executive Officer Date: August 28, 2012
